Title: Thomas Morris to the American Commissioners, 14 January 1777
From: Morris, Thomas
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
Nantes. January 14th. 1777
I embrace this opportunity of Captain Nicholsons return to Paris to acquaint you with my arrival here yesterday about four O’Clock in the afternoon. Mr. Penet having some bussiness at Orleans, detained us at that place a few hours, which together with the badness of the roads rendered it impossible for us to make greater dispatch than we did.I have now the pleasure to acquaint you that best part of the Tobacco is disposed of at a price that will neat [net] about 13 Sous per lb. Two of the Ships are near ready to take onboard their return Cargoes which are now in store waiting. I expect one of them the Success Captain Anderson will be dispatched in 10 days from this date, for your government in preparing any Papers you may have to send to America. Captain Wickes has been at Port L’Orient and will write you fully with respect to the Ships you desired him to examine there, and an Inventory of the 36 Gun Frigate will be sent to Paris, and as Captain Nicholson will be on the Spot, he can form a judgement of the situation that Ships in, and what may be still necessary provided you determine to purchase her.I shoud be glad to know your sentiments with respect to any prizes that may be sent into any of the French Ports by American Privateers, and wether you are of oppinion they will meet the protection of the Court of France. I shall keep you regularly advised of every occurrence here, and in the mean time remain with much respect Gentlemen Your most Obedient Servant
Thos. Morris

PS. As Captain Nicholson does not go to L’Orient the letters for Mr. Bromfield will be sent to him by Express this forenoon.
Benjn. Franklyn, Silas Deane & Arthur Lee Esqrs. Paris

 
Addressed: To / The Honble. Benjn: Franklin Esqr. / at / Paris
Notation: Nantes Jany 14th 1777 Letter from Thos. Morris Esqr
